74 F.3d 1234NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Christian O. KANU, Defendant--Appellant.
No. 95-7039.
United States Court of Appeals, Fourth Circuit.
Jan. 23, 1996.

Christian O. Kanu, Appellant Pro Se.
Robert Reeves Harding, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  He alleges that the district court committed sentencing errors and that he received ineffective assistance of counsel.  However, because his claims of sentencing error could have been raised on appeal, but were not, he may not now assert them.  See Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976) (nonconstitutional claims not raised on appeal may not be asserted in a collateral proceeding);  United States v. Ward, 55 F.3d 412, 413 (8th Cir.1995) (an allegation of error in the application or computation of the sentencing guidelines is not constitutional).  We also find that Appellant has failed to establish that his attorney's performance was deficient or that he was prejudiced thereby.  Strickland v. Washington, 466 U.S. 668, 693 (1984).  Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED